UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6899


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS JOSE HERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:11-cr-02062-JFA-4)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Luis Jose Hernandez, Appellant Pro Se.     Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luis   Jose   Hernandez      appeals       the    district    court’s     order

denying his motion to reconsider the district court’s denial of

his 18 U.S.C. § 3582(c)(2) (2012) motion.                   Because the district

court   lacked     jurisdiction         to   consider    Hernandez’s       motion   for

reconsideration, we affirm the denial of relief.                           See United

States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010) (holding

that    district     court     lacks         authority    to     grant     motion   to

reconsider ruling on § 3582(c)(2) motion).                        We dispense with

oral    argument     because      the    facts    and    legal     contentions      are

adequately    presented      in    the       materials   before     this   court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                              2